DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 8, 12 and 14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21, 34, 38 and 47 of prior U.S. Patent No.10808896 to Casement et al. This is a statutory double patenting rejection.



Instant application 
Conflicting Patent
1. A lighting assembly comprising;

a T-bar having 
a vertical portion and a horizontal portion extending along a length of the T- bar parallel to a longitudinal axis of the T-bar; 
first and second light sources, each light source comprising at least one LED and a light guide; and 
a housing supporting the first and second light sources, the first and second light sources being housed by the housing, wherein the housing includes: 
a central section disposed above the horizontal portion of the T-bar mated to the T- bar such that the housing is supported by the T-bar, first and second light source supporting sections coupled to the central section and located on opposite sides of the T-bar, 

wherein each of the first and second light source supporting sections supports 
a respective one of the first and second light sources between the first and second sides of the respective light source supporting section such that an output face of each of the light guides is oriented at an oblique angle to the horizontal portion of the T-bar with the output face of each of the light guides being lower at the first side of the respective light source supporting section than at the second side of the respective light source supporting section, and 
first and second ledges disposed on the opposite sides of the T-bar for supporting first and second ceiling tiles on the opposite sides of the T-bar, the first ledge 
the second ledge extending from the second side of the second light source supporting section and away from the T-bar such that the second ledge is disposed on a side of the second light source supporting section opposite the central section, 
wherein the central section and first and second ledges of the housing extend along the length of the T-bar parallel to the longitudinal axis of the T-bar, and wherein the central section has a profile shaped to fit over and around the vertical portion of the T-bar.

a T-bar having 
a vertical portion and a horizontal portion extending along a length of the T-bar parallel to a longitudinal axis of the T-bar; 
first and second light sources, each light source comprising at least one LED and a light guide; and 
a housing supporting the first and second light sources, the first and second light sources being housed by the housing, wherein the housing includes: 
a central section disposed above the horizontal portion of the T-bar mated to the T-bar such that the housing is supported by the T-bar, first and second light source supporting sections coupled to the central section and located on opposite sides of the T-bar, 

wherein each of the first and second light source supporting sections supports 
a respective one of the first and second light sources between the first and second sides of the respective light source supporting section such that an output face of each of the light guides is oriented at an oblique angle to the horizontal portion of the T-bar with the output face of each of the light guides being lower at the first side of the respective light source supporting section than at the second side of the respective light source supporting section, and 
first and second ledges disposed on the opposite sides of the T-bar for supporting first and second ceiling tiles on the opposite sides of the T-bar, the first ledge 
the second ledge extending from the second side of the second light source supporting section and away from the T-bar such that the second ledge is disposed on a side of the second light source supporting section opposite the central section, 
wherein the central section and first and second ledges of the housing extend along the length of the T-bar parallel to the longitudinal axis of the T-bar, and wherein the central section has a profile shaped to fit over and around the vertical portion of the T-bar.







a first light source comprising one or more LEDs and a light guide; and 
a housing, the first light source being housed by the housing, the housing including: 
a longitudinally extending central section configured to couple to a T-bar of a suspension ceiling to support the housing when fitted to the T-bar, 
a light source supporting section coupled to the central section, wherein the light source supporting section extends from a first side adjacent the central section to a second side spaced apart from the central section, the light source supporting section supporting the first 
when the housing is coupled to the T-bar, a light emitting surface of the light guide is oriented at an oblique angle to a horizontal portion of the T-bar with the light emitting surface of the light guide being lower at the first side of the light source supporting section than at the second side of the light source supporting section, and 
a ledge for supporting a first ceiling tile, the ledge extending from the second side of the light source supporting section and away from the T-bar such that the ledge is disposed on a side of the light source supporting section opposite the central section, wherein, when the central section is coupled to the T-bar, the second side of the light source supporting section is a greater distance from the T-bar than is the first side.

a first light source comprising one or more LEDs and a light guide; and a housing, the first light source being housed by the housing, the housing including: 
a longitudinally extending central section configured to couple to a T-bar of a suspension ceiling to support the housing when fitted to the T-bar, 
a light source supporting section coupled to the central section, wherein the light source supporting section extends from a first side adjacent the central section to a second side spaced apart from the central section, the first light source supporting section supporting the first 
when the housing is coupled to the T-bar, a light emitting surface of the light guide is oriented at an oblique angle to a horizontal portion of the T- bar with the light emitting surface of the light guide being lower at the first side of the light source supporting section than at the second side of the light source supporting section, and 
a ledge for supporting a first ceiling tile, the ledge extending from the second side of the light source supporting section and away from the T-bar such that the ledge is disposed on a side of the light source supporting section opposite the central section, wherein, when the central section is coupled to the T-bar, the second side of the light source supporting section is a greater distance from the T-bar than is the first side.


wherein the housing further includes an elongation extending between the light source supporting section and the ledge, the elongation oriented at an oblique angle relative to the horizontal portion of the T-bar.
47. (currently amended) The lighting assembly of claim 38, 
wherein the housing further includes an elongation extending between the light source supporting section and the ledge, the elongation oriented at an oblique angle relative to the horizontal portion of the T-bar.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 with of U.S. Patent No. 10808896 to Casement et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the same inventive concept.

Regarding claim 2, Casement does not explicitly teach wherein the T-bar is part of a ceiling grid.
However, one of ordinary skill would have recognized ceiling grids also use T-bars to support light sources and panels.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate Casement’s T-bar into a ceiling grid, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). One of ordinary skill would have been motivated to make this modification to illuminate spaces under the ceiling, as ceiling grids are utilized to illuminate a variety of spaces from warehouses to hospitals and offices.

Regarding claim 3, Casement does not explicitly teach wherein the first and second light sources are recessed within a ceiling cavity.
However, one of ordinary skill would have recognized light sources on T-bars are also employed recessed into ceiling grids.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate light sources as taught by Casement in a recessed space within a ceiling grids, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987). 
Regarding claim 6, Casement does not teach wherein the housing is an extruded shape.
However, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to shape the housing of Casement via extrusion, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). One of ordinary skill would have been motivated to make this modification to reduce the time of manufacturing, and thus the overall cost of the device.

Regarding claim 11, Casement does not teach wherein the central section of the housing is formed from a single body and the profile of the central section generally matches a profile of the T-bar.
However, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the housing of Casement a single housing, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965). One of ordinary skill would have been motivated to make this modification to reduce the time of assembly of the device.

Claims 4, 7 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 12 of U.S. Patent No. 10808896 to Casement et al. in view of Degelmann (US 5777857 A; hereinafter “Degelmann”, cited in IDS filed 8/3/2021).

Regarding claim 4, Casement does not explicitly teach wherein the light sources are configured to produce non-lambertian light output.
Degelmann teaches a lighting assembly (twin-pack 22 of lighting system, see figures 1-5) having first (left light source 10) and second light sources (right light source 10);
wherein the light sources (left and right 10s) are configured to produce non-lambertian light output (since halogen tubes such as 10 provide a non lambertian pattern as is known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate light sources as taught by Degelmann into the teachings of Casement in order to widen the illumination area of the device and to reduce discomfort on the user. One of ordinary skill would have been motivated to make this modification to enhance illumination and avoid blinding the user with a narrower light beam.

Regarding claim 7, Casement does not teach wherein the housing is a unitary extruded shape and is mounted to the T-bar in an operable configuration without fasteners or brackets.
Casement as a single unitary housing, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965). One of ordinary skill would have been motivated to make this modification to reduce the time of assembly of the device.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to manufacture the housing as taught by Casement via extrusion, since it has been held by the courts that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is disclosed, or suggested, by the Prior Art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). One of ordinary skill would have been motivated to make this modification to reduce the time of manufacturing, and thus the overall cost of the device.

Moreover, Degelmann teaches a lighting assembly (twin-pack 22 of lighting system, see figures 1-5) having a housing (housing of lighting fixture 22) on a T-bar (T sections 29);
wherein the housing (housing of 22) is mounted to the T-bar (29) in an operable configuration without fasteners (since 22 includes bracket 70).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to mount the housing of Casement as taught by Degelmann since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to simplify assembly of the device onto the T-bar.

Regarding claim 13, Casement does not teach wherein the housing includes first and second separately formed portions configured for coupling on opposite sides of the T-bar and a fastener for coupling the portions to one another.
Degelmann teaches a lighting assembly (twin-pack 22 of lighting system, see figures 1-5) having a housing (housing of lighting fixture 22) on a T-bar (T sections 29);
wherein the housing (housing of 22) includes first and second separately formed sections (left and right 20) configured for coupling (as seen in figure 9a) on opposite sides of the T-bar (29) and a fastener (bracket 70) for coupling the sections (left and right 20) to one another.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to mount the housing of Casement as taught by Degelmann since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to simplify assembly of the device onto the T-bar.

Claims 5, 9-10 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10808896 to Casement et al. in view of Rashidi  (US 8702264 B1; hereinafter “Rashidi”, cited in IDS filed 8/3/2021).

Regarding claim 5, Casement does not teach teaches further comprising first and second diffusers associated with the first and second light sources.
Rashidi teaches a device (dawn light volumetric fixture, see figure 9b) in the same field of endeavor having light sources (LED boards 430a, 450a);
further comprising first and second diffusers associated with the first and second light sources.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the diffusers of Rashidi into the teachings of Casement in order to soften and even illumination of the device and to reduce discomfort on the user. One of ordinary skill would have been motivated to make this modification to enhance illumination and avoid blinding the user with a narrower light beam.

Regarding claim 9, Casement does not teach teaches wherein each light guide is comprised of a volumetric diffuser or comprises light directing surface features.
Rashidi teaches a device (dawn light volumetric fixture, see figure 9b) in the same field of endeavor having light sources (LED boards 430a, 450a);
wherein each light guide (perforated metal diffuser lens 200 or 200A) is comprised of a volumetric diffuser or comprises light directing surface features (perforated metal).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the diffusers of Rashidi into the teachings of Casement in order to soften and even illumination of the device and to reduce discomfort on the user. One of ordinary skill would have been motivated to make this modification to enhance illumination and avoid blinding the user with a narrower light beam.

Regarding claim 10, Casement does not teach further comprising first and second diffusing lenses through which light is transmitted after exiting the light guides.
Rashidi teaches a device (dawn light volumetric fixture, see figure 9b) in the same field of endeavor having light sources (LED boards 430a, 450a);
further comprising first and second diffusing lens (see diffusing features of 200, 200a) through which light is transmitted after exiting the light guides (note in figure 12a, lens of 200, 200a is positioned before the diffusing features of 200a).
Rashidi into the teachings of Casement in order to soften and even illumination of the device and to reduce discomfort on the user. One of ordinary skill would have been motivated to make this modification to enhance illumination and avoid blinding the user with a narrower light beam.

Regarding claim 15, Casement does not teach further comprising a diffuser associated with the light guide.
Rashidi teaches a device (dawn light volumetric fixture, see figure 9b) in the same field of endeavor having light sources (LED boards 430a, 450a);
further comprising a diffuser (see diffusing features of 200, 200a) associated with the light guide (note in figure 12a, lens of 200, 200a is positioned before the diffusing features of 200a).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the diffuser of Rashidi into the teachings of Degelmann in order to soften and even illumination of the device and to reduce discomfort on the user. One of ordinary skill would have been motivated to make this modification to enhance illumination and avoid blinding the user with a narrower light beam.

Regarding claim 16, Casement does not teach wherein the diffuser is oriented at an oblique angle with respect to output face of the light guide.

However, one of ordinary skill would have recognized the diffuser may be positioned at several angles with respect to the output face of the light guide.
It would have been an obvious matter of design choice to orient the diffuser of Casement oblique with respect to the light guide, since the applicant has not disclosed that the specific orientation solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with an oblique orientation.
In this case, selecting a given orientation would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Olsen Joseph (US 20140036503 A1) discloses a lighting assembly supported by a T-bar of a ceiling grid and including a light source emitting light into the side of a  light guide.  The light source can be configured to emit/direct light into adjacent light-guide configured to direct light downward from the ceiling in efficient manner. The reduction in materials, weight and in cost can be achieved using the lighting system. The printed circuit boards can be secured to the metal T-shaped grid using fastener to provide good thermal contact, such that the grid provides heat sink functionality. High optical efficiency can be provided while permitting wide range of highly tunable emissions.

Ago et al. (US 20110103043 A1) discloses a lighting assembly held by a T-bar and supporting celling panels at each side of the T-bar. The installation or exchange of the light emission module of the device is made easy.

Miller J V. (US 20090135610 A1) discloses a lighting assembly installed on two T-bars of a celling grid and positioned to illuminate the space within the T-bars. The device provides energy-savings, and is compact, lightweight and inexpensive to install.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875